Citation Nr: 1123576	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  06-38 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for arterial hypertension, to include as secondary to major depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale



INTRODUCTION


The Veteran had active military service from February 2003 to July 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.   

The issue of entitlement to service connection for arterial hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran was diagnosed as having PTSD in active service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, PTSD was incurred in or caused by his military service.  38 U.S.C.A. §§ 1101, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for PTSD, which he relates to service in Iraq.  

The Veteran stated that he was stationed in Abu Ghraib, Iraq.  A review of his DD 214 reveals that his military occupational specialty was Military Police.  He served in Iraq under Operation Enduring Freedom from May 2003 to October 2003.  He reported that a rocket-propelled grenade (RPG) was fired and struck the Humvee behind him and that it exploded and killed the six occupants from Special Forces.  He further reported that mortars and RPGs were fired at the prison in Abu Ghraib and that the soldiers had to hide in bunkers.  He stated that during an RPG attack a wall fell on a Sergeant, wounding him severely.  See November 2006 VA examination.  

Preliminarily, the Board notes that the Veteran is service-connected for major depression in a rating decision dated in April 2006.  

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in some cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the in- service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

To establish service connection for PTSD, in particular, there must be:  (1) medical evidence diagnosing this condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

The following provision applies to claims for service connection of PTSD diagnosed during service or based on specified in-service stressors:  If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1) (2010).

In addition, the Board notes that 38 C.F.R. § 3.304(f) concerning claims for PTSD was amended during the pendency of this claim.  The amendment provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.104(f), as amended by 75 Fed. Reg. 41092 (July 15, 2010).  

The Veteran in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.

Service treatment records (STRs) include a September 2003 note that referred the Veteran to a mental health specialist for treatment for PTSD.  A September 2003 consultation report diagnosed the Veteran with PTSD and major depressive disorder, single episode.  An October 2003 medical evaluation diagnosed the Veteran with PTSD, anxiety, and depression.  He was referred to a VA psychologist for partial hospitalization.  A November 2003 outpatient psychology note diagnosed the Veteran with PTSD, combat related, did not exist prior to service.  He was found not fit for full duty and a 14 day convalescent leave was recommended.  
VA medical records include a diagnosis of and treatment for PTSD.  

In August 2005 the Veteran was accorded a compensation and pension (C&P) PTSD examination.  The examiner determined that the Veteran did not meet the stressors criteria for PTSD, as described on the PCT clinical evaluation.  The diagnosis was major depression and the examiner stated that the diagnosis conformed to DSM-IV criteria.  The examiner stated that the Veteran did not fulfill the diagnostic criteria for PTSD based on his history, records, and evaluation.  

In a lay statement received in September 2006, an ex-girlfriend of the Veteran reported that the Veteran's behavior changed after returning from Iraq.  She stated that he remained in his bed most of the day without interest in doing anything else.  He suffered from great impatience and he wanted to be alone all the time.  

In November 2006 the Veteran was accorded another C&P PTSD examination.  During the examination the Veteran's stressors included an incident during which an RPG was fired and struck the Humvee behind him and that it exploded and killed the six occupants from Special Forces.  He further reported that mortars and RPGs were fired at the prison in Abu Ghraib and that the soldiers had to hide in bunkers.  He stated that during an RPG attack a wall fell on a Sergeant, wounding him severely.  He further reported that an Iraqi woman warned the soldiers that insurgents were keeping an eye on the guards and the next morning they found her dead.  The diagnosis was major depressive disorder.  The examiner determined that the Veteran met the DSM-IV criteria for PTSD but he did not fulfill the symptom of criteria for avoidance of the stimulus.  However, the examiner further stated that the Veteran's current symptoms and diagnosed mental disorder was related to his overall military experience.  

The Board recognizes that the Veteran believes his current PTSD is related to service.  The Federal Circuit found that 38 U.S.C. § 1154(a) requires that the VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Moreover, the VA may not simply disregard lay evidence because it is unaccompanied by contemporaneous medical evidence.  

In this case, the Board finds the Veteran's statements regarding his experiences in Iraq to be competent, credible, and probative.  He has reported that an RPG was fired and struck the Humvee behind him and that it exploded and killed the six occupants from Special Forces.  He further reported that mortars and RPGs were fired at the prison in Abu Ghraib and that the soldiers had to hide in bunkers.  He stated that during an RPG attack a wall fell on a Sergeant, wounding him severely.  

The Veteran filed his claim for service connection within one year of his discharge from active service.  He was diagnosed as having PTSD in service and a VA treatment record dated in April 2005 also included a diagnosis of PTSD.  Two VA examiners did not diagnose PTSD.  The DSM-IV makes clear that a PTSD diagnosis requires the following:

A. The person has been exposed to a traumatic event in which both of the following are present:

(1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others

(2) the person's response involved intense fear, helplessness, or horror.

B. The traumatic event is persistently reexperienced in one (or more) of the following ways:

(1) recurring and intrusive distressing recollections of the event, including images, thoughts, or perceptions

(2) recurrent distressing dreams of the event

(3) acting or feeling as if the traumatic event were recurring (including a sense of reliving the experience)

(4) intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event

(5) psychological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event

C. Persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness (not present before the trauma), as indicated by three or more of the following:

(1) efforts to avoid thoughts, feelings, or conversations associated with the trauma

(2) efforts to avoid activities, places, or people that arouse recollections of the trauma

(3) inability to recall an important aspect of the trauma

(4) markedly diminished interest or participation in significant activities

(5) feelings of detachment or estrangement from others

(6) restricted range of effect (e.g., unable to have loving feelings)

(7) sense of foreshortened future (e.g., does not expect to have a career, marriage, children, or a normal life span)

D. Persistent symptoms of increased arousal (not present before the trauma), as indicated by two (or more) of the following:

(1) difficulty falling or staying asleep

(2) irritability or outbursts of anger

(3) difficulty concentrating

(4) hypervigilance

(5) exaggerated startle response

E. Duration of the disturbance (symptoms in Criteria B, C, and D) is more than one month

F. The disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.

See DSM-IV.

The August 2005 examiner's opinion is against service connection.  The examiner reviewed the claims folder, conducted an examination and provided an opinion with a rationale that the Veteran did not fulfill the stressors criteria as described on the PCT clinical evaluation.  The November 2006 examiner determined that the Veteran did not fulfill the symptom of criteria for avoidance of the stimulus.  However, the examiner further stated that the Veteran's current symptoms and diagnosed mental disorder were related to his overall military experience.  

While neither examination supports a grant of service connection for PTSD, the Board finds the evidence contained in the Veteran's STRs to be highly probative evidence in favor of service connection.  In particular, the Board finds the November 2003 diagnosis of PTSD, combat related, did not exist prior to entry to be the most probative evidence in favor of service connection.  Moreover, during the September 2003 mental health consultation, the examiner found that the Veteran had qualifying stressors and exhibited reexperiencing by way of recurrent recollection, nightmares, and distress at reminder cues.  He also exhibited avoidance in the form of avoidance of thoughts, decreased interest in activities and feelings of detachment.  In regards to increased arousal, the Veteran had trouble sleeping, difficulty concentration, hypervigilance, and exaggerated startle response.  He also experienced depression, increased appetite, decreased energy, and trouble concentrating.  The medical opinions both for and against service connection are based on examinations and are supported by a rationale.   The evidence required to warrant a grant of disability benefits does not have to be conclusive.  The question is whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the evidence both for and against service connection is in equipoise and service connection for PTSD is warranted.  38 U.S.C.A. 5107; §38 C.F.R. § 3.102.  

Therefore, the benefit-of-the-doubt will be conferred in his favor and his claim for service connection is granted, subject to the controlling laws and regulations, which govern awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  §§ 3.102, 3.400 (2010); see also Gilbert v. Derwinksi, 1 Vet.  App. 49 (1990). 

The RO has substantially satisfied the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran given the favorable nature of the Board's decision.


ORDER

Service connection for PTSD is granted.  


REMAND

The Veteran also seeks service connection for hypertension, to include as secondary to his service-connected major depression.  The Veteran asserts that the first time his blood pressure was found mildly elevated was either in service or during a July 2005 VA examination.  

VA medical records include diagnoses of hypertension and indicate that the Veteran has continued to seek treatment for hypertension.  

In September 2007 the Veteran was accorded a C&P hypertension examination.  The physician provided an opinion that the Veteran's nonservice-connected hypertension was not caused by or a result of his service-connected major depression.  However, the examiner did not provide an opinion or rationale regarding whether the Veteran's hypertension was directly related to service, accordingly, the report is insufficient.  

Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the July 2007 VA examiner did not provide an opinion as to direct service connection, the examination was insufficient.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from September 11, 2007.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC., for the following action: 

1.  The RO/AMC should request and associate with the file relevant VA medical records pertaining to the Veteran dating from September 11, 2007.  If no such treatment records exist, the claims file should be documented in writing.

2.  Schedule the Veteran for a VA examination with regard to his claim for service connection for hypertension, to include as secondary to service-connected PTSD and major depression.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  In particular, the examiner is asked to express an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the Veteran had hypertension in service, or within one year of service.  If not, is it at least as likely as not (i.e., 50 percent or greater possibility) that the currently diagnosed hypertension is related to the Veteran's military service.  In the alternative, the examiner should indicate whether the Veteran's hypertension is at least as likely as not caused by or due to his service-connected major depression and PTSD.  If the examiner finds that hypertension is not caused by major depression and PTSD, the examiner should opine as to whether the condition is aggravated (i.e., permanently worsened) beyond its natural progression by major depression and PTSD.  The examiner must provide a complete rationale for any stated opinion.  The examiner's attention is directed to the reference literature contained in the claims file.  A complete rationale, which may include citations to medical literature, must be provided for each opinion.  

3.  Ensure that the above development has been completed in accordance with the directives and that the examination report is returned to the examiner if it is insufficient.  After any further development deemed warranted is completed, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1), and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


